Citation Nr: 0833348	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle condition.

2.  Entitlement to service connection for a right foot and 
heel condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, for the Manchester, New 
Hampshire, RO.  The RO, in pertinent part, denied entitlement 
to service connection for a right heel and foot condition, 
hearing loss, and tinnitus.  The RO further determined that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
right ankle condition.  

Historically, the Board notes that the RO, in a December 1974 
decision, denied service connection for a degenerative disc 
disease of the low back and a right ankle disorder, 
identified as "contusion and strain right ankle".  By way 
of a June 1979 rating action, the RO specifically indicated 
that it was confirming the previous denial in December 1974, 
due to the fact that no new and material evidence was 
received.  Although the RO indicated that the claimed 
condition involving the lower extremity was a right "heel" 
problem (and not a right ankle problem as decided in the 1974 
decision), the fact that the RO found no new and material 
evidence to reopen the claim denied in 1974 indicates that 
the RO did not make any specific determination as to the 
heel.  As such, the Board is considering the claim for a 
right foot and heel condition on a de novo basis.  

A critical factor involving the veteran's claims must be 
clarified at this point.  A review of the record 
(particularly the clarifying statements from the veteran 
during his hearing and written statements associated with the 
veteran's VA Form 9) reveals the veteran has long been 
asserting a claim for entitlement to service connection for a 
specific condition that has never been addressed by the 
agency of original jurisdiction (AOJ).  Essentially, the 
veteran has indicated that he fell during service injuring 
his right lower extremity, that this injury involved a 
bruising or damaging of the musculature and/or nerves near 
the terminus of that extremity, and that such damage resulted 
in symptomatology including right foot drop which has plagued 
him for many years since that injury.  While inarticulately 
voiced or improperly addressed claims appear to have resulted 
in RO adjudication of claims involving disability of the 
heel, foot, and ankle, as well as the subsequent appeal now 
before the Board, the veteran's true claim for entitlement to 
service connection for neuromuscular disability of the right 
lower extremity with foot drop has never been addressed by 
the AOJ.  Further complicating matters is the fact that the 
veteran also contends that his low back disorder is secondary 
to years of walking with a disturbed gait due to the right 
lower extremity disability.  While the RO has adjudicated 
(and denied) claims for entitlement to service connection for 
a low back disorder on a direct basis, there has never been 
any AOJ consideration of this issue on a secondary basis.  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

In light of the explanation above, the Board would note that 
the specific matters perfected for appellate consideration 
involving the right foot, the right heel and the right ankle, 
and narrowly addressed in the decision below.  Consideration 
below will be confined to only disabilities for which service 
connection was claimed, denied, and properly appealed.  
Specifically excluded from discussion at this time is 
reference to the claimed neuromuscular disability of the 
right lower extremity with foot drop, which has been referred 
to the RO for initial adjudication.

The veteran requested a hearing before the Decision Review 
Officer in connection with his claims regarding his right 
foot, heel, and ankle.  The hearing was scheduled for January 
2008.  Notice was sent to the address of record.  It was not 
returned as undeliverable and the regularity of the mail is 
presumed.  The veteran failed to appear.  While the veteran 
indicated in his March 2008 substantive appeal that he 
contacted the RO indicating that he would be away for the 
holidays as an explanation for his absence, there is no 
record of that communication.  Moreover, in the veteran's 
substantive appeal, he requested that he be scheduled for a 
hearing before the Board to be held at his local RO.  

A video conference hearing was held in July 2008.  Prior to 
the hearing, in April 2008, the veteran waived his right to 
an in person hearing.  A transcript has been associated with 
the claims folder.  As such, there are no outstanding hearing 
requests of record. 

Subsequent to the hearing, the veteran submitted additional 
evidence with a waiver of his right to have that evidence 
reviewed by the RO.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  By way of a June 1979 rating decision, the RO found that 
new and material evidence had not been received to reopen a 
claim for service connection for a right ankle disorder that 
had been previously denied in a December 1974 RO decision.  
The veteran did not appeal, and the 1979 decision became 
final.  

3.  Evidence submitted since the June 1979 rating decision, 
which denied service connection for a right ankle condition, 
was not previously submitted to agency decision makers; 
however, it is cumulative and redundant and, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right ankle condition.

4.  There is no competent evidence of record of a currently 
diagnosed right foot or right heel disability.

5.  Hearing loss was incurred during the veteran's active 
military service.

6.  Tinnitus was incurred during the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1979 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for a right ankle condition, is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2007).

2.  The criteria for the establishment of service connection 
for a right foot and heel condition are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 
(2007).

4.  The criteria for the establishment of service connection 
for tinnitus are met.      38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.   Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a December 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  The letter 
specifically notified the veteran that his claim of 
entitlement to service connection for a right ankle condition 
was previously denied.  He was further notified of the reason 
for the prior denial and that in order for his claim to be 
reconsidered, he must submit new and material evidence 
showing that the disorder was related to service.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006, prior to the rating decision on appeal.  The claims 
were last readjudicated in the August 2007 and February 2008 
statements of the case (SOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's DD-214, post-service private medical records, 
reports of VA examination, and the transcript from the July 
2008 Board hearing. 

The Board held the record open for 30 days after the July 
2008 hearing in order to afford the veteran an opportunity to 
submit additional evidence in support of his claims.  In 
August 2008, the veteran submitted a private medical opinion 
from Dr. TA dated August 5, 2008.  The evidence was received 
by the Board in September 2008.  The Board shall accept this 
evidence in consideration of the veteran's claims.  The 
veteran waived initial RO consideration of the newly 
submitted evidence.  As such, remand for preparation of a 
supplemental statement of the case (SSOC) is not necessary.  
38 C.F.R. § 20.1304(c).

The Board notes that the veteran's service medical records 
are not on file and were apparently destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  Any further efforts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




Analysis

At the outset, the Board notes that the veteran's service 
medical records were destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  The United States Court of Appeals 
for Veteran's Claims (the Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes the following: his multiple 
contentions; his DD-214; post service private treatment 
records; reports of VA examination; and the transcript from 
the July 2008 Board hearing.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New and Material

The veteran originally filed an application for compensation 
in March 1974.  By way of a December 1974 rating decision, 
the RO denied service connection for a right ankle contusion 
and strain.  Notice of the decision was mailed to the veteran 
in December 1974.  He did not appeal and the decision became 
final.  38 C.F.R. § 20.302(a).

In a June 1979 rating decision, the RO determined that new 
and material evidence had not been received sufficient to 
reopen a claim of entitlement to service connection for a 
right ankle condition.  As noted above in the introduction, 
while the issue was phrased as entitlement to service 
connection for a right "heel" condition, the RO 
specifically indicated that it was confirming the previous 
denial in December 1974, which denied entitlement for a right 
ankle condition.  Notice of the decision was mailed to the 
veteran in June 1979.  He did not appeal.  The June 1979 
decision is the last final denial as to this issue.  Id.  

The veteran filed the instant request to reopen the claim in 
October 2006.  The RO determined in April 2007 that the 
veteran did not submit evidence sufficient to reopen a claim 
of entitlement to service connection for a right ankle 
condition. 

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

After reviewing the evidence of record, the Board determines 
that new and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
right ankle condition.  Of record at the time of the June 
1979 confirmed rating decision, was a statement from Dr. JA 
dated in May 1974, which indicated the veteran had a 
contusion and strain of the right ankle.  Dr. JA noted the 
veteran related an onset of right ankle pain to an injury 
while in the service in 1951.

Treatment records from Dr. JA dated between December 1977 and 
April 1979 show he had lumbar strain with right leg sciatic 
symptoms, to include some weakness of the right foot.  There 
was no evidence of any condition specifically impacting the 
right ankle.

Evidence submitted since the June 1979 confirmed rating 
decision, includes a duplicate copy of Dr. JA's May 1974 
letter.  The veteran presented testimony before the Board in 
July 2008.  He testified that he slipped on ice in service 
and suffered a severe sprain.  He further indicated that he 
was placed on crutches for a week's duration.  He denied any 
current treatment for his right ankle.  The Board also notes 
(as discussed in the introduction) that the veteran has 
specifically indicated that the residual problem is related 
to foot drop and not an ankle disorder per se.

Essentially, the evidence submitted since the last final 
denial does nothing more than reiterate and clarify the 
veteran's prior contentions-that he had an injury to the 
right ankle during service and that he has a right ankle 
condition which first manifested in service and has persisted 
since his discharge.  The evidence received since 1979 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  In fact, some of the new statements from 
the veteran clarify the matter point to disability other than 
an ankle problem.  The bottom line is that none of the 
evidence received since the last final denial is "material" 
as it does not pertain to an unestablished fact necessary to 
substantiate the claim, such as a current diagnosis of a 
chronic right ankle condition, or a showing of continuity of 
symptomatology of the right ankle after his discharge from 
service.  38 C.F.R. § 3.303(b). 

Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for a right ankle 
condition.  See 38 C.F.R. § 3.156(a).  
 

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


Right Foot & Heel Condition

As noted in the introduction, this issue has been addressed 
narrowly, focusing only on a disorder of the right foot and 
right heel and excluding the claimed neuromuscular disability 
of the right lower extremity with foot drop.  That new issue, 
which has not been previously considered by the RO in the 
first instance, has been referred for initial adjudication.

The veteran contends that he has a right foot and heel 
condition as result of active duty service.  Specifically, he 
indicates that problems with his foot and heel are related to 
an incident in service whereby fell on a patch of ice after 
coming out of his tent.  He stated that he was treated at a 
field hospital, was told that he had a sprain, and was given 
crutches.  Transcript at 3.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Even assuming arguendo, that the veteran's account of an 
inservice fall and injury to the right lower extremity is 
entirely accurate, there is no medical evidence in the record 
showing a diagnosis of a current right foot or right heal 
disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter. 
  
The veteran testified before the Board in July 2008 that he 
had no current treatment for a right foot disorder nor had he 
for the last decade.  Transcript at 8.  Private medical 
records dated between 1977 and 1979 reveal that the veteran 
was treated in March 1979 for right foot weakness.  The 
examination was otherwise unremarkable.  There was no 
indication that weakness of the right foot was attributed to 
an in-service slip and fall accident. 

Because there is no evidence of a current disorder of the 
right foot or right heel, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57.  

While the veteran contends that a right foot and heel 
condition has been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


Hearing Loss & Tinnitus

The veteran contends that he has hearing loss and tinnitus as 
result of active duty service.  Specifically, he indicates 
that he was exposed to loud noise from Howitzer guns while 
performing duties as a rifleman in Korea.  

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

Having carefully reviewed all of the evidence of record in 
light of the veteran's contentions and the applicable law, 
the Board finds that for the reasons set out below, service 
connection is warranted as to both issues.  As previously 
noted, the veteran's service medical records are missing and 
presumed lost.  Thus, the Board is unable to ascertain 
whether the veteran was treated for or diagnosed with either 
hearing loss or tinnitus while on active duty.  However, the 
evidence of record does confirm that the veteran engaged in 
combat with the enemy.  

In the case of a veteran who engaged in combat with the 
enemy, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b).

In the instant case, the veteran's DD-214 reveals that for 
his service in Korea between April 1951 to March 1953, he was 
awarded the Combat Infantry Badge.  In various statements and 
testimony presented to the Board, the veteran has indicated 
that he suffered hearing loss and tinnitus as a result of 
exposure to loud noise from Howitzer guns while performing 
duties as a rifleman.  

The clinical evidence of record clearly indicates that the 
veteran currently has bilateral hearing loss and tinnitus, 
diagnosed by both VA and private providers.  See 38 C.F.R. § 
3.385.  While the March 2007 VA examiner opined that it was 
less likely than not that the veteran's hearing loss and 
tinnitus were related to military service, the opinion was 
based mostly on the examiner's mistaken understanding that 
the veteran had a 28 year post-service history of noise 
exposure from working in or near a printing press room.

This mistake was clarified by the veteran during his July 
2008 hearing.  The veteran testified credibly under oath in 
July 2008 that the amount and severity of any post-service 
noise exposure was incorrectly stated (and considered) by the 
2007 VA examiner.  He indicated that in his post-service 
career he prepared negatives to be made into plates and that 
he had no exposure to the loud noise of the printing press 
room.  

In support of his claim, the veteran submitted a private 
medical opinion from Dr. TA, who opined that it was likely 
that the veteran's military service contributed significantly 
at least 50 percent to the veteran's hearing loss and 
associated tinnitus.  Dr. TA noted the veteran complained of 
long standing hearing loss and reasoned that the veteran's 
report of tinnitus after service was indicative of some 
hearing loss as a result of daily in service exposure to 
gunshots.  He further explained that while the veteran was 
working in the printing industry, he was not exposed to the 
printing press room on a daily basis.  

As the most recent medical examination contains a credible 
opinion linking the veteran's current hearing loss and 
tinnitus to noise exposure from documented combat service in 
Korea, and there is no uncompromised opinion or other 
evidence to the contrary, the Board resolves any reasonable 
doubt in favor of the veteran; service connection is granted 
for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.159.  




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right ankle 
condition is not reopened, and the appeal is denied.

Entitlement to service connection for a right foot and heel 
condition is denied.

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


